Citation Nr: 1024611	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes, 
lumbar spine, claimed as secondary to medication for treatment of 
service-connected residuals cardiomyopathy with heart transplant 
with mild renal insufficiency and proteinuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to March 1988.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in January 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which, in part, denied service connection for degenerative 
changes of the lumbar spine, to include as secondary to 
medication for treatment of service-connected residuals 
cardiomyopathy with heart transplant with mild renal 
insufficiency and proteinuria.

In February 2010 the Veteran provided testimony before the 
undersigned sitting  at the RO.  A transcript of the hearing is 
of record.   

The issue of entitlement to service connection for kidney 
deterioration secondary to service-connected residuals, 
cardiomyopathy with heart has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board finds that additional development is required, as 
discussed below.

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service- 
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service- connected 
disability, but for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See 38 C.F.R. § 3.310 (2008).  See also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).
Moreover, the threshold for finding a link between current 
disability and disease or injury in service is low.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

In this case, the Veteran claims that his current degenerative 
disease of the spine is the result of his medication that he 
takes for his service-connected cardiomyopathy with heart 
transplant.  In support of this claim, he has submitted multiple 
internet articles which indicate that side effects of drugs such 
as Cellcept include back pain and spinal compression fractures.  
Another internet article noted that "during the first year after 
a heart transplant, people often rapidly lose bone from their 
spine and hips".

The Veteran underwent a VA examination in September 2006.  The 
examiner diagnosed mild degenerative disease of the spine that 
was not secondary to medications from a heart transplant.  The 
examiner noted that the Veteran's medications of cyclosporine and 
Cellcept were not known to cause back problems.  

Given the recently submitted internet articles associating the 
Veteran's post heart transplant medications with side effects 
including back pain and bone loss, the Board believes that a more 
detailed rationale and opinion is required despite the September 
2006 VA examiner's findings that the Veteran's degenerative 
changes of the lumbar spine were not related to his medications 
taken for his service-connected heart transplant disability.  
Therefore, the Board finds that the evidence currently of record 
is insufficient to resolve the claim for service connection for 
degenerative changes, lumbar spine, as secondary to medication 
for treatment of service-connected residuals cardiomyopathy with 
heart transplant with mild renal insufficiency and proteinuria 
and that further medical examination and opinion in connection 
with this claim are warranted.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).

The Board also notes that at his February 2010 hearing, the 
Veteran reported that he received back treatment from Dr. Nadora, 
a private physician.  As part of this remand, the AMC/RO should 
again request that the Veteran provide contact information for 
any of his physicians who treated his back disability.  If such 
information is provided, the AMC/RO should take whatever 
reasonable steps are necessary to procure said records. 


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for his heart and back 
disabilities.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with the 
claims folder.  Appropriate efforts must be 
made to obtain all available VA treatment 
records.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records noted above, 
the claims file should so indicate.  
Additionally, any negative search results 
must be communicated to the Veteran, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, schedule the Veteran for 
appropriate VA examination addressing the 
contended causal relationship between 
degenerative changes of the lumbar spine 
and medication for treatment of service-
connected residuals cardiomyopathy with 
heart transplant with mild renal 
insufficiency and proteinuria.  The claims 
file must be provided to the examiner(s) 
for review.  Based on the results of the 
Veteran's physical examination and a review 
of the claims file, the examiner should be 
asked to opine whether it is at least as 
likely as not that any current degenerative 
changes of the spine were caused or 
aggravated (made permanently worse) by the 
medication for treatment of service-
connected residuals cardiomyopathy with 
heart transplant with mild renal 
insufficiency and proteinuria.  In making 
this determination, the examiner should 
specifically address the internet articles 
in the claims file which indicate the 
possible side effects of post-heart 
transplant medications.

The rationale for all opinions expressed 
must be provided.  If the examiner cannot 
respond without resorting to speculation, 
he should explain why a response would be 
speculative.

3.  Thereafter, readjudicate the claim.  If 
the determinations remain unfavorable to 
the Veteran, issue a supplemental statement 
of the case before returning the case to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



